United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2353
                         ___________________________

                                    Frank E. Bohrn

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                                 Warden R. Marques

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: September 4, 2018
                             Filed: October 15, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Federal inmate Frank Bohrn appeals the district court’s dismissal of his 28
U.S.C. § 2241 petition challenging the decision by Bureau of Prisons (BOP) officials
to postpone his placement in a Residential Reentry Center (RRC). Although the
district court dismissed Bohrn’s petition for lack of jurisdiction, it also adopted the
magistrate judge’s alternative recommendation that the petition should be denied on
the merits.

       Construing Bohrn’s petition as a challenge to the BOP’s general policies
regarding RRC placement, see Martin v. Gerlinski, 133 F.3d 1076, 1079 (8th Cir.
1998), we agree with the district court’s alternative disposition. The BOP had the
authority to address, through an internal memo, the allocation of BOP resources. See
Miller v. Whitehead, 527 F.3d 752, 757 (8th Cir. 2008) (stating that even where a
statute requires the BOP to make an individualized determination, it may rely on
rulemaking to resolve certain issues of general applicability). That guidance
instructed BOP officials making placement determinations to consider “the resources
of the facility contemplated,” as required by statute. 18 U.S.C. § 3621(b)(1). There
is no indication that the BOP’s policy caused the agency to abdicate its obligation to
conduct an individualized review of Bohrn’s circumstances in this case.

       Accordingly, the judgment below is reversed and the case is remanded with
instructions to deny the petition. See 8th Cir. R. 47A.
                       ______________________________




                                         -2-